Citation Nr: 1312528	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-48 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right arm disability.  

2.  Entitlement to service connection for a right thumb disability secondary to a right arm disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Appellant served in the Texas Army National Guard from February 1991 to September 1999 and he had a period of active for training from March 1991 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a rating decision in July 2006, the RO denied service connection for a right arm and right thumb disabilities.  Since that time, additional Department of Defense records have been associated with the claims file to include a July 1997 record reflecting a diagnosis of a right rotator cuff strain.  The records were not available at the time of the rating decision in July 2006 and are relevant to the claims.  Under 38 C.F.R. § 3.156(c)(1)(ii), the claims are considered without regard to the finality of the rating decision of July 2006, even though the claims were developed as new and material evidence claims and were addressed as new and material evidence claims at a hearing before the undersigned in July 2011.  A transcript of the hearing is associated with the Appellant's file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Appellant seeks service connection for a right upper extremity disability as a result of a right arm injury sustained during a weekend drill in July 1997.  He testified that he has had continuous numbness from the biceps to the tip of the thumb, essentially in the distribution of the nerve involved.  



The records show that in July 1997 the Appellant suffered a right arm injury while picking up a 2 1/2 ton cargo canvas and lifting it up to store on a shelf.  The Appellant heard a small pop in the right arm followed by the onset of significant pain.  In August 1997, the Appellant complained of paresthesias in the right forearm down to the wrist since the injury.  Although magnetic resonance imaging (MRI) was noted to be normal, the assessment was to rule out brachial plexus injury in the right upper extremity.  In September 1997, an injury to the lateral cutaneous nerve of the forearm was suspected. 

Service connection may be granted for disease or injury incurred or aggravated during active duty training or where the evidence establishes that an injury arose or worsened in the course of inactive duty training under federalized service.  38 U.S.C.A. §§ 101(24), 106.  

National Guard Retirement Points History show that in July 1997 the Appellant had inactive duty training only at the time of the injury.  

As the Appellant's status at the time of the injury in July 1997 has not been fully developed, the case is REMANDED for the following action:

1.  Ask the appropriate authority of the Texas Army National Guard to verify whether the Appellant was under Federal control under 38 U.S.C.A. § 316, 502, 503, 504, or 505 or under State control on July 14, 1997, when he suffered a right upper extremity injury. 

2.  If the Appellant was under Federal control when he suffered the injury in July 1997, afford the Appellant a VA examination to determine:





Whether the Appellant has residuals of the right upper extremity injured sustained in July 1997 while on federalized National Guard service. 

3.  If the Appellant was not under Federal control when he suffered the injury in July 1997, adjudicate the Appellant's eligibility for VA disability compensation. 

4.  In either event, adjudicate the claims.  If any benefit sought is denied, including eligibility for VA disability benefits, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


